Citation Nr: 1030355	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral feet 
condition, to include calluses.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder. 


REPRESENTATION

Veteran represented by:	Evelyn D. Beacham, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to April 1978.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
denied service connection for a bilateral feet condition, to 
include calluses, and a mental condition, to include depressive 
disorder.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Review of the record reveals that the Veteran initially did not 
request a hearing regarding his claims on appeal.  See February 
2009 "Appeal to Board," VA Form 9.  However, in a letter from 
the Veteran's representative, a private attorney, the Veteran 
indicates that he wants "to appear before the [B]oard and give 
testimony."  See March 2010 Letter from the Veteran's 
Representative.  The claims folder contains no other 
correspondence with regard to such hearing request, and such 
hearing has not been scheduled.  The Board is remanding the case 
in order to satisfy procedural due process concerns.  As such, 
the RO should contact the Veteran with regard to his request for 
a hearing to clarify the type of hearing he is requesting.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should request a response from the 
Veteran regarding the type of Board hearing 
(videoconference, Travel Board, Central 
Office) he desires regarding his service 
connection claims for bilateral feet 
condition, to include calluses, and an 
acquired psychiatric disorder, to include 
depressive disorder.  Thereafter, the RO 
should schedule the Veteran for the 
requested hearing accordingly.  A copy of 
any hearing notice should be associated 
with the record. 

After the hearing is conducted, or if the Veteran withdraws his 
hearing request or fails to report for the scheduled hearing, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the outcome of this case.  The Veteran need take no 
action until so informed.  The purpose of this REMAND is to 
ensure compliance with due process considerations.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


